Citation Nr: 0213739	
Decision Date: 10/07/02    Archive Date: 10/10/02	

DOCKET NO.  99-20 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a disability evaluation of 
100 percent for status post left upper lobectomy for 
carcinoma with chronic obstructive pulmonary disease due to 
Agent Orange exposure, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for status post left 
upper lobectomy with carcinoma with chronic obstructive 
pulmonary disease due to Agent Orange exposure, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1953 to April 1957 
and from July 1968 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that reduced the evaluation for the 
veteran's status post left upper lobectomy for carcinoma due 
to Agent Orange exposure from 100 percent to 30 percent 
effective March 1, 1998. 

In an August 2001 statement the veteran indicates his belief 
that he is unemployable due to service-connected 
disabilities.  The issue of entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities is referred to the RO for its 
consideration.


FINDINGS OF FACT

1.  A May 1996 RO decision granted service connection for 
lung cancer, evaluated as 100 percent disabling from June 15, 
1995.  

2.  A December 1997 RO decision reduced the evaluation 
assigned for the veteran's status post left upper lobectomy 
with carcinoma due to Agent Orange exposure from 100 percent 
to 30 percent effective March 1, 1998; all of the evidence 
indicated at that time that there had been no recurrence of 
the cancer and that the veteran had not received any 
radiation, chemotherapy or other therapeutic procedures 
within the preceding six months and a VA examination was 
accomplished in June 1997.

3.  At the time of the December 1997 RO decision, and 
thereafter, the veteran's service-connected status post left 
upper lobectomy for carcinoma with chronic obstructive 
pulmonary disease due to Agent Orange exposure has been 
manifested by no worse than an FEV-1 of 56 percent or 
greater, and FEV-1/FVC of 79 percent or greater, and an SB of 
64 percent or greater.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 100 percent 
evaluation for status post left upper lobectomy for carcinoma 
with chronic obstructive pulmonary disease due to Agent 
Orange exposure have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.7, Part 4, Diagnostic Codes 6819, 6844 (2001).

2.  The criteria for an evaluation in excess of 30 percent 
for status post left upper lobectomy for carcinoma with 
chronic obstructive pulmonary disease due to Agent Orange 
exposure have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 6819, 6844 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to notify and assist claimants has been 
reaffirmed and clarified.  See Veterans' Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case informing them 
of the governing legal criteria, the evidence considered, and 
the reasons for the decisions reached.  In essence, the 
matter of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed."  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has been afforded 
multiple VA examinations and a personal hearing and treatment 
records, including records from the Social Security 
Administration, have been obtained.  There is no indication 
that any additional relevant evidence exists or that any 
further notification is required.  Therefore, the Board 
concludes that it may now proceed, without prejudice to the 
veteran, to decide the issues on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

I.  Reduction in Evaluation

A May 1996 RO decision granted service connection for lung 
cancer and assigned a 100 percent evaluation effective June 
15, 1995.  A September 1997 RO decision proposed a reduction 
in that evaluation and a December 1997 RO decision reduced 
the evaluation of the veteran's service-connected status post 
left upper lobectomy for carcinoma due to Agent Orange 
exposure from 100 percent to 30 percent, effective March 1, 
1998.

The report of a June 1997 VA pulmonary examination reflects 
that the veteran had a diagnosis of carcinoma of the left 
upper lobe of his lung in March 1995.  He had a left partial 
pneumonectomy in May of 1995.  He had received no follow-up 
chemotherapy or radiation and there was no evidence of 
recurrence of the cancer.  The veteran reported shortness of 
breath on slight exertion with a 50-foot maximum walking 
distance without developing dyspnea.  He reported waking up 
at night with shortness of breath and that he used inhalers.  
He also reported a chronic cough.  On examination there was 
no evidence of clubbing of the fingernails.  There was mild 
cyanosis of the fingernail beds.  There was no evidence of 
peripheral edema.  The lungs were clear to palpation, 
percussion, and auscultation.  There were distant inspiratory 
sounds.  There was no malignant process present.  Pulmonary 
function testing revealed a deficit at FEV-1 with a June 1997 
pulmonary function test indicating that the veteran's FEV-1 
was 65 percent of predicted.  A June 1997 chest X-ray 
indicated that there was no acute intrathoracic disease.  The 
exam diagnosis included postoperative, cancer of the left 
lung without evidence of recurrence and chronic obstructive 
pulmonary disease.

Private medical evidence, dated in October 1997, indicates 
that the veteran reported that he was unable to walk more 
than 100 yards without having to stop.  An October 1997 
pulmonary function report reflects that the veteran's FEV-1 
was 56 percent of predicted and his FEV-1/FVC was 86 percent 
of predicted.  The diagnosis included severe chronic 
obstructive pulmonary disease, status post left upper lobe 
resection for carcinoma and back pain and rales in the right 
base.  

The veteran's service-connected status post left upper 
lobectomy for carcinoma with chronic obstructive pulmonary 
disease due to Agent Orange exposure has been evaluated under 
the provisions of Diagnostic Codes 6819 and 6844.  Diagnostic 
Code 6819 provides that for malignant neoplasms of any 
specified part of the respiratory system, exclusive of skin 
growths, warrants a 100 percent evaluation.  A note indicates 
that a rating of 100 percent shall continue beyond the 
cessation of any surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure.  Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local recurrence or 
metastases, the rating shall be based on residuals.  

Diagnostic Code 6844 provides that post surgical residuals of 
pneumonectomy shall be evaluated as 30 percent disabling if 
FEV-1 is 56 to 70 percent of predicted, or; FEV-1/FVC is 56 
to 70 percent, or; DLCO (SB) is 56 to 65 percent of 
predicted.  A 60 percent evaluation will be assigned if FEV-1 
is 40 to 55 percent of predicted or; FEV-1/FVC is 40 to 55 
percent, or; DLCO (SB) is 40 to 55 percent of predicted or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

There is no question that a disability may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (Court), in Brown v. 
Brown, 5 Vet. App. 413 (1993), has interpreted the provisions 
of 38 C.F.R. § 4.13 to require that, in any rating reduction 
case, it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that, in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  The 
veteran's 100 percent evaluation was not in effect for a 
period of five years or more.  Therefore, the provisions of 
38 C.F.R. § 3.344 are not applicable.  38 C.F.R. § 3.344(c) 
(2002).  

The veteran was afforded a VA examination in June 1997.  That 
examination and all of the evidence of record indicates that 
there had been no recurrence of his lung cancer and that it 
had been more than six months since his surgery and any 
therapeutic procedure thereafter.  Therefore, it was 
appropriate to reduce the 100 percent evaluation and rate the 
veteran's disability on the basis of any residuals.  The 
evidence of record, at the time of the December 1997 RO 
decision indicates that the veteran's FEV-1 was recorded in 
June 1997 as 65 percent and in October 1997 as 56 percent, 
with his FEV-1/FVC being recorded as 86 percent in October 
1997.  There is no competent medical evidence of record 
indicating that the veteran met any of the criteria for an 
evaluation greater than 30 percent under Diagnostic Code 6844 
and all of the competent medical evidence indicates that his 
manifestations of status post left upper lobectomy for 
carcinoma with chronic obstructive pulmonary disease due to 
Agent Orange exposure more nearly approximated the criteria 
for the 30 percent evaluation that was assigned in December 
1997.  Therefore, a preponderance of the evidence supports a 
finding that the veteran's 100 percent evaluation was 
appropriately reduced to 30 percent effective March 1, 1998, 
and a preponderance of the evidence is against restoration of 
the 100 percent evaluation.  

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The report of a March 1998 VA chest X-ray indicates that 
there is no acute intrathoracic disease and an April 1998 VA 
pulmonary function report indicates that the veteran's FEV-1 
was 65 percent of predicted.  The report of a March 1998 VA 
pulmonary examination indicates diagnoses including chronic 
obstructive lung disease.

The reports of April 2000 and June 2001 VA pulmonary function 
testing indicate that the veteran's FEV-1 were 66 percent and 
62 percent, respectively; his FEV-1/FVC were 84 percent and 
79 percent respectively; and his SB were 72 percent and 64 
percent respectively.  

A June 2000 VA chest X-ray indicates no acute pulmonary 
disease and April 2000 and June 2001 VA pulmonary examination 
reports reflect that the veteran has evidence of dyspnea on 
exertion.  

There is no competent medical evidence indicating that the 
veteran meets any of the criteria for an evaluation greater 
than 30 percent under Diagnostic Code 6844.  All of the 
competent medical evidence indicates that the veteran's 
pulmonary function testing reflects that he meets the 
criteria for a 30 percent evaluation.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 30 percent that has been assigned for the 
veteran's service-connected status post left upper lobectomy 
for carcinoma with chronic obstructive pulmonary disease due 
to Agent Orange exposure.


ORDER

Restoration of the 100 percent evaluation for status post 
left upper lobectomy for carcinoma with chronic obstructive 
pulmonary disease due to Agent Orange exposure is denied.

An increased rating greater than 30 percent for status post 
left upper lobectomy for carcinoma with chronic obstructive 
pulmonary disease due to Agent Orange exposure is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

